Citation Nr: 1735932	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  12-33 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a disorder characterized by chronic fatigue (to include symptoms such as bilateral elbow strain, shortness of breath, and headaches), to include as due to an undiagnosed illness.

2.  Entitlement to service connection for sleep apnea, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from October 1965 to January 1969 and from December 1990 to September 1991, a portion which represented service in the Southwest Asia Theater of Operations. 
 
This matter is before the Board of Veterans' Appeals (Board) following Board Remands in March 2015 and July 2016.  This matter was originally on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma.

In February 2013, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for a disorder characterized by chronic fatigue (to include symptoms such as bilateral elbow strain, shortness of breath, and headaches), to include as due to an undiagnosed illness, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's sleep apnea was not manifested during service and is not shown to be related to active service.

CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1117 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

Pursuant to the Board's March 2015 and July 2016 Remands, the Appeals Management Center (AMC) obtained outstanding VA treatment records dated after February 2012, afforded VA examinations to determine nature and etiology of the Veteran's sleep apnea, readjudicated the claim, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's March 2015 and July 2016 Remands.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in May 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Moreover, during the February 2013 Board hearing, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claim. These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2).  There have been no contentions to the contrary.

VA also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

Service Connection

The Veteran seeks service connection for sleep apnea, to include as due to an undiagnosed illness.  The Veteran contends that his disorder had its origin during his period of service in the Persian Gulf War. 

Service connection may be granted for disability resulting from disease or injury incurred or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2016).  To prevail on the issue of service connection there must be evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

In addition, pursuant to applicable law and regulations, VA has authorized the payment of compensation to any Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability where the disability becomes manifest during service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of disability of 10 percent or more not later than December 31, 2016.  Effective October 17, 2016, VA issued an interim final rule that extended the presumptive period to December 31, 2021.  


Under 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) An undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117 (d) warrants a presumption of service connection for infectious diseases.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317 (a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006). 

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317 (a)(2)(ii).

"Objective indications of chronic disability" include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317 (a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7)  neuro-psychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317 (b). 

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317 (a)(4).

If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  VAOPGCPREC 8-98.  Notwithstanding the foregoing presumptive provisions, the Veteran is not precluded from establishing service connection for a disease averred to be related to Gulf War service, as long as there is proof of such direct causation.  See generally Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

The service treatment records are absent complaints, findings or diagnoses of sleep apnea during service.  On Report of Medical Examination in August 1991 for separation from active service, his clinical evaluation was essentially unremarkable, and no pertinent diagnoses were noted.  On Report of Medical History completed by the Veteran in conjunction with his separation physical, he denied ever having frequent trouble sleeping.  Thus, there is no medical evidence that shows that the Veteran suffered from sleep apnea during service. 
 
The Veteran underwent VA examination in July 2010 at which time he reported having daytime hypersomnolence, snoring, and waking up several times during the night without knowing why.  The Veteran denied having air hunger; he also denied his wife noting any periods of apnea.  The Veteran reported that when he first returned from Saudi Arabia, he continued to work full time.  He stated that he would come home tired at the end of the day and fall asleep easily but that although he was retired, he continued to feel fatigued.  The Veteran could not remember these symptoms occurring acutely, but noted that it happened over time.  The Veteran denied any other known sleep disturbance.  

After physical examination and clinical testing, the Veteran was diagnosed as having obstructive sleep apnea.  

The examiner noted that the sleep study revealed obstructive sleep apnea syndrome, mild overall, but severe during Stage rapid eye movement (REM) sleep with significant oxygen desaturation, snoring, period limb movements, probable nocturnal acid reflux, and sleep onset delay.  The examiner noted that obstructive sleep apnea was considered part of a diagnosable chronic multisymptom illness with a partially explained etiology.  The examiner noted that there was inadequate/insufficient evidence available demonstrating a link between obstructive sleep apnea and exposure to smoke and pesticides from oil well fires, pesticides and insecticides, indigenous infectious diseases, solvents and fuel fumes, ingestion of pyridostigmine bromide tablets, sarin gas, a combined effect of multiple vaccines administered, inhalation of ultra-fine-grain sand particles, and exposure to smoke or particles from "burn pit" fires.    

The Veteran underwent VA examinations in June 2015 at which time he reported having loud snoring and interrupted sleep for several years.  He stated that his sleep study confirmed sleep apnea for which he was prescribed continuous positive airway pressure (CPAP) therapy; however he was unable to use the CPAP as he could not tolerate it.  The Veteran reported that he continued to have interrupted sleep and did not feel fresh when he awakened in the morning.  The Veteran reported that he was retired, that he took care of his animals at his farm, that he participated in daily life chores with his wife, and that he occasionally took a nap during the day.  The Veteran stated that he felt depressed and low in energy on most days.  

After physical examination of the Veteran, the examiner noted that a review of the Veteran's service treatment records was negative for any complaints of fatigue or sleep apnea and that he was not diagnosed with sleep apnea until several years after discharge.  The examiner opined that as there was no documented evidence of the veteran having symptoms suggestive of sleep apnea during military service, it was less likely than not that his condition was related to active military service or to an undiagnosed illness.  The examiner also noted that the Veteran's sleep apnea was a disease with a clear and specific etiology and diagnosis and stated that research published in peer-reviewed medical journals had not established a causal relationship between sleep apnea and exposure events experienced by service members in Southwest Asia.

The Veteran underwent VA examination in September 2016 at which time the examiner noted that the Veteran had undergone a sleep study in August 2010 which showed sleep apnea mild/severe.  The Veteran reported awakening several times per night, being unable to tolerate wearing the CPAP mask, continuing to have daytime hypersomnolence, and napping during the day typically.  The Veteran reported feeling a lack of energy during the day as well as doing chores in mornings such as gardening and checking on his chickens and dogs on his three-acre property which he maintained.

The examiner noted that obstructive sleep apnea was caused by recurrent collapse of the pharyngeal airway during sleep resulting in substantially reduced or complete cessation of airflow despite ongoing breathing efforts.  

The examiner opined that it was less likely than not that the Veteran had a diagnosis of obstructive sleep apnea, to include as due to an undiagnosed illness that was at least as likely as not (50 percent or greater probability) incurred in or caused during service.  The examiner also opined that it was less likely than not that sleep apnea was caused by or had been made chronically worse by service-connected disabilities including irritable bowel syndrome and memory loss.

The examiner noted that the Veteran's service treatment records did not indicate symptoms relating to a sleep disturbance while on active duty and that the sleep apnea was not diagnosed until 2010, almost 20 years after he left active duty.  The examiner noted that the Veteran's sleep apnea was a distinct and separate condition, unrelated to the medically unexplained chronic multisymptom illness.  The examiner stated that sleep apnea was a diagnosed condition and noted that she was unable to locate studies published in peer-reviewed medical journals that support the presence of a causal relationship between sleep apnea and exposure events experienced by service members in Southwest Asia.  The examiner also noted that obstructive sleep apnea was a separate and distinct condition from irritable bowel syndrome and memory loss and neither of the conditions or any of the Veteran's service-connected conditions were anatomically or physiologically related to the cause of obstructive sleep apnea.

In this case, the Veteran clearly has a current disability; he has been diagnosed as having sleep apnea.  The remaining question, therefore, is whether there is medical evidence of a relationship between the current disability and military service.  

No medical professional, however, has ever related this condition to the Veteran's military service, to include his Gulf War service or to any service-connected disability.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service].  In this case, the medical evidence does not show treatment or diagnosis of sleep apnea until a number of years after service.  

The Board must also consider the Veteran's own opinion that his sleep apnea is related to active service.  In this case, the Board does not find him competent to provide an opinion regarding the etiology of his sleep apnea as this question is of the type that the courts have found to be beyond the competence of lay witnesses.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are, therefore, not susceptible of lay opinions on etiology, and the statements of the Veteran therein cannot be accepted as competent medical evidence.  

Thus, the record is absent evidence of sleep apnea in service and competent evidence of a nexus between the Veteran's sleep apnea and his active duty service or service-connected disability.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for sleep apnea, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  


ORDER

Entitlement to service connection for sleep apnea is denied.


REMAND

The Veteran seeks service connection for a disorder characterized by fatigue (to include symptoms such as bilateral elbow strain, shortness of breath, and headaches) to include as due to an undiagnosed illness.  

The Veteran's service treatment records indicate that in August 1991, he was afforded a Southwest Asia Demobilization/Redeployment Medical Evaluation at which time he indicated that he had fatigue and some weight loss.  After leaving active duty, he sought VA treatment in July 1992 and stated that since coming back from Saudi Arabia in August 1991, he had not been feeling well and had no energy, as well as progressive weakness.  A comprehensive physical examination was reportedly unremarkable.

The Veteran underwent a Persian Gulf War protocol examination in October 1993 and had complaints that included fatigue, joint pain, and shortness of breath on exertion.  Following examination, impression was fatigue.

On VA general medical examination in September 1995, the examiner stated, 

[The Veteran] states that in terms of the fatigue, he "runs out of gas" nearly every[]day.  He is building a house and he states that some days, he is able to work very hard while other days, he just does not feel like doing anything.  He does state that he had 50% reduction in his activities due to the fatigue.  However, he does state that he still works as a tire builder for a 48 hour shift a week alternating with a 36 hour shift.  He states that if he feels tired at work, he just keeps on working.  His periods of incapacity are one hour to one day long.  He does not have associated symptoms such as fever or pharyngitis that he complains of.

Following physical examination, the Veteran was diagnosed as having fatigue of unknown etiology.  The examiner noted that the Veteran did not meet the criteria for chronic fatigue syndrome as he lacked the findings associated with such a diagnosis.  

The Veteran underwent VA examination in July 2010 at which time he reported that he had had fatigue since he was in Saudi Arabia, that he first noticed fatigue in 1990/1991, and that he had continued to have fatigue since then.  The Veteran stated that he did feel that it had improved somewhat over the years, that he had it on a daily basis but it was typically worse in the middle of the afternoon and that he did feel refreshed in the morning after he slept.  The Veteran reported that when he first returned from Saudi Arabia, he continued to work full time.  He stated that he would come home and he would be tired at the end of the day and would fall asleep easily.  The Veteran stated that he was retired, and he continued to feel fatigued.  The Veteran could not remember these symptoms occurring acutely, but noted that it has happened over time.  The Veteran also denied having low grade fever, non-exudative pharyngitis, and palpable or tender cervical or axillary lymph nodes.  He also denied any generalized muscles aches of weakness, migratory joint pains, and fatigue more than 24 hours after exercise.  The Veteran stated that he really did not exercise, but he did do some activities like going hunting and fishing and he stated that he recovered quickly after these.  

The Veteran also reported having occasional pain in his elbows; but he stated that the left elbow pain was only on a very rare occasion and that in fact the last time he had elbow pain was six to eight months prior.  The Veteran denied no other symptoms other than a sharp pain that was present at that time.  The Veteran reported some shortness of breath but could not tell what he could do before he became short of breath but noted possibly two flights of stairs.  The Veteran reported that he began having headaches in 1991 and that the headache, which occurred one time per month, was always a very sharp pain behind his right eye.  He denied any aura prior to the headache.  He stated that the headache was usually in the morning when he first awakens, lasts for approximately one hour and is prostrating, and that an over-the-counter anti-inflammatory medicine such as Advil or aspirin relieves the pain.  The Veteran reported that he was unable to do anything else except lie down during a headache.  The Veteran reported that he was slightly sensitive to light during the headache but not to sound; and he denied any nausea or vomiting during the headache.

After physical examination, the Veteran was diagnosed as having fatigue, chronic strain of the bilateral elbows, and chronic muscle tension headache.  The examiner noted that the Veteran's fatigue was not consistent with chronic fatigue syndrome and more likely than not related to his diagnosis of severe obstructive sleep apnea during REM sleep and his hypogonadism.  The examiner noted that the remainder of the Veteran's diagnoses including hypogonadism, gastroesophageal reflux disease, chronic strain of the bilateral elbows, chronic strain of the left ankle, chronic muscle tension headache, and benign essential tremor were all considered diagnosable chronic multisymptom illness with a partial explained etiology.  The examiner noted that there was inadequate/insufficient evidence available demonstrating a link between these diagnoses and exposure to smoke and pesticides from oil well fires, pesticides and insecticides, indigenous infectious diseases, solvents and fuel fumes, ingestion of pyridostigmine bromide tablets, sarin gas, a combined effect of multiple vaccines administered, inhalation of ultra-fine-grain sand particles, and exposure to smoke or particles from "burn pit" fires.    

The Veteran underwent VA examinations in June 2015 at which time he reported he continued to have interrupted sleep and did not feel fresh when he woke up in the morning.  The Veteran reported that he was retired, that he took care of his animals at his farm, that he participated in daily life chores with his wife, and that he occasionally took a nap during the day.  The Veteran stated that he felt depressed and low in energy on most days.  The Veteran reported having chronic elbow pain for several years and stated that the pain occurred intermittently especially in changing weather.  He denied that his elbows bothered him on daily basis and he denied using any medication for the condition.  The Veteran reported having occasional headaches for several years and that he got stressed out easily.  He noted that the headaches were usually constant affecting both sides, lasting for a couple hours, and relieved by rest.  

After physical examination of the Veteran, the examiner remarked that the criteria for a diagnosis of chronic fatigue syndrome was not met and that the Veteran's tiredness could be the result of interrupted sleep at night resulting from sleep apnea and his inability to use CPAP.  The examiner noted that a review of the Veteran's service treatment records was negative for any complaints of fatigue.  The examiner also opined that the Veteran's chronic elbow strain was less likely than not due to environmental exposure; and that the tension headaches were less likely than not due to Gulf War illness.  The examiner also noted that the Veteran's chronic elbow strain, tension headaches with clear and specific etiologies and diagnoses and stated that research published in peer-reviewed medical journals has not established a causal relationship between the these conditions and exposure events experienced by service members in southwest Asia.

The Veteran underwent VA examination in September 2016 at which time the examiner noted that the Veteran reported fatigue for many years, that his family members had written letters which supported that the Veteran had had trouble sleeping for many years.  The examiner noted that the Veteran described fatigue which had been present since he left the Gulf War.  The examiner noted that the Veteran's medical records, including a Gulf War Registry examination in 1993, indicate that he complained of and was diagnosed with fatigue at that time during a Gulf War registry exam.  The examiner noted that the Veteran complained of fatigue occurring any time he exerted himself.  The Veteran reported that he was at that time leveling the ground in order to create a parking space for his forty-foot motor home.  He reported that after working outside doing that, or mowing his acreage and trimming trees, he was "trashed" for two days and unable to work.  The Veteran also reported a lack of motivation to do work such as working in his woodshop, remodeling his house, repairing alternators for engines, working in the yard, and fishing and hunting as he used to.  The Veteran, however, reported that he still went fishing, remodeled his home, and did the yard work, because he felt obligated to do this for family members.

The examiner found that the Veteran did not meet criteria for a diagnosis of chronic fatigue syndrome but that he had a diagnosis of sleep apnea since 2010.  The examiner also found that as he had been unable to comply with the treatment due to inability to tolerate wearing a CPAP mask, his sleep apnea had been untreated, and that untreated sleep apnea could cause symptoms similar to CFS.  The examiner explained that one of the criteria for diagnosis of CFS is that other conditions which can cause similar symptoms are excluded and that as sleep apnea could not be excluded as a cause for his symptoms, the Veteran did not meet criteria for a diagnosis of CFS.

The examiner stated, 

In addition, the veteran was able to maintain substantial gainful employment with Dayton Tire for 33 years before retiring.  He reports that over those years he was an avid hunter and fisherman.  He built his house by himself in 1994.  During that time he did woodworking as a hobby and had a wood shop on his property.  He enjoyed kayaking, camping and other outdoor activities.  He owns 3 acres which he mows, trims trees and maintains.  He is currently leveling off a driveway in which to park his 40[-foot] motor home.  Thus the indication is that his daily activity was not reduced to a level of less than 50% of the usual level during the time prior to his diagnosis of sleep apnea.

The examiner found that the Veteran did have a disability manifested by fatigue, as well as other complaints that include gastroesophageal symptoms, headache, diarrhea, joint pain, sleep disturbance, hand tremors, etc.  

The examiner noted that the Veteran described symptoms of fatigue, GI disturbance, headaches, joint pain, sleep disturbance which began during or after he returned from the Gulf War and that his medical records, including a Gulf War Registry examination in 1993, indicate that he complained of and was diagnosed with fatigue at that time during a Gulf War registry exam.  The examiner noted that the constellation of these symptoms did NOT constitute a diagnosable disability but rather these symptoms constitute a medically unexplained chronic multisymptom illness.  The examiner specifically noted that the Veteran did have a sleep disturbance consistent with sleep-onset and sleep-maintenance insomnia and that it was as likely as not related to his medically unexplained chronic multisymptom illness.  

The examiner opined that it was as likely as not that the symptoms enumerated above constitute a medically unexplained chronic multisymptom illness related to the Veteran's Gulf War Zone service.

With respect to the Veteran's complaints of chronic fatigue including bilateral elbow joint pain, shortness of breath, and headaches, the Board notes that there is a difference of opinion among the medical professionals.  In deciding whether the Veteran's complaints are part of a medically unexplained chronic multisymptom illness, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge.  At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id.

In addition, the September 2016 VA examination report does not include sufficient information to grant service connection for "a disability manifested by fatigue, as well as other complaints that include gastroesophageal symptoms, headache, diarrhea, joint pain, sleep disturbance, hand tremors, etc." as service connection will only be established so long as it is manifested to a compensable degree.  The September 2016 examination did not include the current severity of any of the Veteran's complaints.  Service connection is warranted if the disability becomes manifest to a degree of disability of 10 percent or more not later than December 31, 2021.  

Further, the Board notes that service connection has been established for chronic left ankle strain and irritable bowel syndrome.  As such, the record is insufficient to determine which of the Veteran's complaints noted by the September 2016 VA examiner are due to a service-connected disability or due to a medically unexplained chronic multisymptom illness.     

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination, preferably by a VA physician with expertise in diagnosing and treating Gulf War diseases.  The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.

After a thorough review of the evidence and physical examination, the examiner must provide an opinion with supporting rationale as to whether it is at least as likely as not (50 percent probability or better) that:

(a) The Veteran has diagnosable disabilities manifested by fatigue, gastroesophageal symptoms, headache, diarrhea, joint pain, sleep disturbance, hand tremors, etc., that relate back to service and is of service onset; and if so, the specific symptoms attributable to such diagnosable disabilities to include service-connected disabilities (chronic left ankle strain, tinnitus, irritable bowel syndrome, short term memory loss). 

(b) The Veteran has an undiagnosed illness or medically unexplained chronic multisymptom illness related to the Veteran's Gulf War Zone service; and if so, the specific symptoms (to include fatigue, gastroesophageal symptoms, headache, diarrhea, joint pain, sleep disturbance, hand tremors, etc.) attributable to such undiagnosed illness or medically unexplained chronic multisymptom illness as well as the severity of such symptoms.

The examiner is requested to reconcile any contrary opinion with the opinions of the prior medical opinions of record.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

2.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  After the development requested has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, corrective procedures should be implemented at once.  

4.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


